Exhibit 10.1      
 
Asset Purchase Agreement between the Company and Brookridge Funding, LLC




 
ASSET PURCHASE AGREEMENT
 
among
 
BROOKRIDGE FUNDING SERVICES, LLC
 
and
 
BROOKRIDGE FUNDING, LLC,
 
and
 
ANCHOR FUNDING SERVICES, INC.
 
and
 
MICHAEL P. HILTON,
 
JOHN A. MCNIFF III
 


 
December 4, 2009
 




 
1

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this “Agreement”) is entered into as of December
4, 2009, by and among Brookridge Funding Services, LLC, a North Carolina limited
liability company and wholly-owned Subsidiary of Parent (“Buyer”), Brookridge
Funding, LLC, a Delaware limited liability company (“Seller”), Anchor Funding
Services, Inc., a Delaware corporation (“Parent”), Michael P. Hilton, a resident
of the State of Connecticut (“Hilton”), and John A. McNiff III, a resident of
the State of Connecticut (“McNiff” and together with Hilton, the “Members” and
each a “Member”).
 
STATEMENT OF PURPOSE
 
Parent, by and through Buyer has agreed to purchase from Seller, and Seller has
agreed to sell to Buyer, substantially all of Seller’s assets for the
consideration, including Buyer’s assumption of certain stated liabilities, and
on the terms and subject to the conditions set forth in this Agreement.  Certain
defined terms are included in Exhibit A attached hereto.
 
Parent has agreed to provide the majority of the capital necessary to acquire
the assets of Seller pursuant to this Agreement and fund the initial working
capital requirements of Buyer and assume Buyer’s obligations with respect to the
Cash Purchase Price and the Contingent Purchase Price Consideration.
 
SALE AND PURCHASE OF ASSETS
 
Sale and Purchase of Assets
 
Seller hereby sells, assigns, transfers and conveys to Buyer, and Buyer hereby
purchases, acquires and accepts from Seller, free and clear of all Encumbrances
other than Permitted Encumbrances, all of Seller’s assets of every kind and
description (other than the Excluded Assets) on the Closing Date (the “Purchased
Assets”), including the following assets of Seller (other than the Excluded
Assets):
 
All equipment, fixtures, furniture, office equipment, computer hardware,
supplies, and other items of tangible personal property (the “Tangible Personal
Property”);
 
All rights and interests in and to any Contracts other than Excluded Contracts;
 
All Client Transaction Rights with respect to the Clients (the “Acquired
Clients”) identified on Schedule 0 (the “Acquired Client Transaction Rights”);
 
All Intellectual Property;
 
All business and financial records, books, ledgers, files, correspondence,
documents, lists, studies and reports, including customer lists, whether
written, electronically stored or otherwise recorded (the “Books and Records”);
 
All goodwill and all sales, advertising, promotional and marketing information
and materials;
 
All telephone, fax and pager numbers and e-mail addresses assigned to Seller;
 
All Permits;
 
All rights of Seller to causes of action, lawsuits, judgments, claims and
demands of any nature and all counterclaims, rights of setoff, rights of
indemnification and affirmative defenses to any claims that may be brought
against Buyer by third parties, except for any such rights under the Excluded
Lawsuits (as defined in sub-paragraph 0 below);
 
All benefits under all insurance policies to which Seller is a party, a named
insured or otherwise the beneficiary of coverage (the “Insurance Policies”); and
 
2

--------------------------------------------------------------------------------


 
All other properties and assets to the extent Seller has any rights thereto or
interests therein, whether a present or future interest, an inchoate right or
otherwise and whether such properties or assets are tangible or intangible and
whether or not of a type falling within any of the categories of assets or
properties described above.
 
Excluded Assets
 
Seller will retain ownership of the following assets of Seller (collectively,
the “Excluded Assets”):
 
All cash, cash equivalents and short-term investments;
 
Excluded Clients;
 
Organizational Documents, stock books, stock ledgers, minute books and Tax
Returns;
 
Those Contracts, if any, listed on Schedule 00 (the “Excluded Contracts”);
 
All rights to causes of action, lawsuits, judgments, claims and demands of any
nature and all counterclaims, rights of setoff, rights of indemnification and
affirmative defenses to any claims that may be brought against Seller by third
parties, in each case to the extent that they relate to the Excluded Assets or
Excluded Liabilities;
 
All rights under the Excluded Lawsuits (as defined in sub-paragraph 0 below);
 
All rights under any Transaction Document;
 
The note issued by Fairfield Factors to Seller a copy of which is attached to
Schedule 0; and
 
Those assets, if any, listed on Schedule 00.
 
Assumed Liabilities
 
Buyer hereby assumes and agrees to pay, perform and discharge only the following
Liabilities of Seller (collectively, the “Assumed Liabilities”):  (i)
Liabilities to be performed after the Closing Date under the executory Contracts
listed on Schedule 0 (but not including any Excluded Contracts) (the “Assumed
Contracts”), provided, however, that such Liabilities will only be Assumed
Liabilities to the extent that all benefits under such Contracts or Permits are
transferred to Buyer pursuant to this Agreement and the existence of such
Liabilities does not constitute a breach of the representations and warranties
of Seller set forth in this Agreement or in such Contract or Permit; and (ii)
Liabilities incurred by Buyer following the Closing through its operation of the
Business.
 
Excluded Liabilities
 
The Excluded Liabilities will remain the sole responsibility of and will be
retained, paid, performed and discharged as and when due solely by
Seller.  “Excluded Liabilities” means every Liability of Seller, other than the
Assumed Liabilities, including:
 
All Liabilities under any Transaction Document;
 
3

--------------------------------------------------------------------------------


 
All Liabilities for Taxes (whether federal, state, local or foreign), including
Taxes incurred in respect of or measured by (i) the sales of goods or services
by Seller, (ii) the wages or other compensation paid by Seller to its employees,
(iii) the value of Seller’s property (personal as well as real property), (iv)
the income of Seller earned on or realized prior to the Closing Date, and (v)
any gain and income from the sale of the Purchased Assets and other
Transactions;
 
Liabilities incurred by Seller prior to the Closing through its operation of the
Business, including any amounts due to counter-parties under the Assumed
Contracts for any period of time occurring prior to the Closing Date (including
any fees due to third-party brokers in respect of Acquired Client Transaction
Rights);
 
All Liabilities under any Excluded Contracts;
 
All Liabilities to indemnify any Person (including any Member) by reason of the
fact that such Person was a director, officer, employee or agent of Seller
unless indicated otherwise by the terms hereof; and
 
All Liabilities arising out of the transactions or occurrences that are the
subject matter of the claims set forth in Brookridge Funding  v. Seascape
Seafoods, Inc. et al. and Brookridge Funding Corp. v. King & Prince Seafood
Corp. and Paul J. Obirek (collectively, the “Excluded Lawsuits”).
 
Purchase Price
 
The purchase price for the Purchased Assets (the “Purchase Price”) is (i) the
Book Value of the Acquired Client Transaction Rights on the Closing Date (the
“Cash Purchase Price”), plus (ii) the Contingent Purchase Price Consideration,
if any, plus (iii) the assumption of the Assumed Liabilities.  At or prior to
the Closing Date, Parent shall contribute the sum of One Million Two Hundred
Thousand ($1,200,000) Dollars to Buyer in order to obtain an eighty (80%)
percent equity stake in Buyer, while Hilton and McNiff or entities controlled by
them shall each contribute the sum of One Hundred Fifty Thousand ($150,000)
Dollars to Buyer, in order for each to obtain a ten (10%) percent equity stake
in Buyer.
 
Subject to the terms and conditions of this Agreement, Buyer will pay the Cash
Purchase Price at Closing as follows:  (i) all amounts necessary to discharge
all Secured Debt to the holders of the Secured Debt and any amounts due to
Brookridge Trade Finance, LLC in connection with the Trade Finance Assignment by
wire transfer of immediately available funds to bank accounts designated by such
parties (the “Debt Repayment Amount”) and (ii) an amount equal to the total Cash
Purchase Price less the Debt Repayment Amount to Seller by wire transfer of
immediately available funds to a bank account designated by Seller.
 
To the extent that total amounts collected by Buyer on the Purchase Orders or
Receivables related to any Acquired Client Transaction Rights set forth on
Schedule 0 within 120 days after the Closing Date is less than the Cash Purchase
Price, Seller shall be obligated to Buyer the amount of such deficit provided if
Sellers fails to do so each Member shall be obligated to pay to Buyer one-half
of the amount of such deficit; provided, that if Buyer subsequently collects on
any such Purchase Order or Receivable, any amounts so collected shall be used to
reimburse a Seller or a Member to the extent Seller or the Member has previously
made a payment to Buyer in respect thereof.
 
Contingent Purchase Price Consideration
 
Buyer shall pay and Seller shall receive, the following contingent purchase
price consideration:  (i) for each of the fiscal quarters ending March 31, 2010
(and for this period including from the Closing Date through December 31, 2009),
June 30, 2010, September 30, 2010, December 31, 2010, March 31, 2011, June 30,
2011, September 30, 2011, December 31, 2011, March 31, 2012, June 30, 2012,
September 30, 2012, December 31, 2012, March 31, 2013, June 30, 2013, September
30, 2013, December 31, 2013, March 31, 2014, June 30, 2014, September 30, 2014
and December 31, 2014 (each such period, a “Measurement Period”), Buyer shall
pay to Seller a dollar amount equal to twenty (20%) percent of the amount by
which Buyer’s Net Operating Income exceeds zero for such quarter; and (ii) if
Buyer’s Net Operating Income for any four (4) consecutive Measurement Periods
exceeds $700,000 in the aggregate, Buyer shall pay to Seller an additional 20%
of Buyer’s Net Operating Income for each such Measurement Period.  The
consideration referred to above in (i) and (ii) of this paragraph 0 are
collectively referred to as the “Contingent Purchase Price Consideration”).
 
Notwithstanding anything stated to the contrary in this Agreement, (i) if
Buyer’s Net Operating Income is negative for any Measurement Period, Buyer’s Net
Operating Income for the subsequent quarter(s) shall be reduced by the amount by
which Buyer’s Net Operating Income was less than zero and (ii) the total
Contingent Purchase Price Consideration payable by Buyer to Seller on account of
Section 00 shall not exceed $800,000 (the “Cap”) in the aggregate.
 
4

--------------------------------------------------------------------------------


 
Buyer shall pay to Seller the Contingent Purchase Price Consideration with
respect to a specific fiscal quarter set forth in Section 00, if any such
Contingent Purchase Price Consideration is owed, within 10 days after final
determination of such amount in accordance with Section 0 below by wire transfer
of immediately available funds to an account designated by Seller.
 
Within 15 days after the end of each Measurement Period, Buyer shall deliver to
Seller Buyer’s calculation of the Contingent Purchase Price Consideration for
such quarter together with reasonable supporting documentation.  If Seller
disagrees with the calculation of Buyer’s Net Operating Income for such
Measurement Period, Seller must deliver to Buyer, within 15 days after the date
Buyer delivered the Contingent Purchase Price Consideration calculation for such
Measurement Period to Seller, a written description of each such
disagreement.  If Seller does not object to the calculation of Buyer’s Net
Operating Income for such Measurement Period within such time, the calculation
of the Contingent Purchase Price Consideration for such Measurement Period shall
be final and binding upon the Parties.  Buyer and Seller will negotiate in good
faith to resolve any such disagreements.  If, after a period of 30 days
following the date on which such written description is delivered, Buyer and
Seller have not resolved each such disagreement, then (i) Buyer and Seller shall
continue in good faith to resolve such disagreements or (ii) either Buyer or
Seller will be entitled to cause the Parties to enter into binding arbitration
to resolve such disagreements as provided in Section 0.  Within 30 days after
final determination of the calculation of the Contingent Purchase Price
Consideration for such quarter by the arbitrator, Buyer shall pay to Seller any
additional amounts due or Seller shall repay to Buyer any overpayment made, as
determined in accordance with this Section 0.
 
Notwithstanding anything stated to the contrary in this Agreement, Buyer shall
have no obligation to pay any Contingent Purchase Price Consideration for any
Measurement Period if on the last day of that Measurement Period neither of the
Members shall be employed by Buyer.
 
In accordance with the Operating Agreement, at the Closing Parent shall assume
Buyer’s obligations to pay the Contingent Purchase Price Consideration to Seller
in accordance with this Section 0.
 
Closing
 
The closing of the Transactions to be performed on the Closing Date (the
“Closing”) will take place at the offices of K&L Gates LLP in Charlotte, North
Carolina on the later of (a) December 7, 2009, or (b) the second Business Day
following the satisfaction or waiver of all conditions to the obligations of the
Parties to consummate the Transactions to be performed on the Closing Date
(other than conditions with respect to actions the Parties will take at the
Closing) or such other date as Buyer and Seller may mutually determine (the
“Closing Date”).  Subject to the consummation of the Closing on the Closing
Date, the sale, assignment, transfer and conveyance to Buyer of the Purchased
Assets and the assumption by Buyer of the Assumed Liabilities will be deemed
effective as of 11:59 p.m. local time on the Closing Date.
 
Allocation of Purchase Price
 
 The Purchase Price will be allocated among the Purchased Assets as agreed upon
by Parent and Seller as soon as practicable following the Closing.  Buyer and
Seller agree (a) that any such allocation is consistent with the requirements of
Code § 1060, (b) to complete and file IRS Form 8594, or a successor form, and
any amendments thereto, as and when required by applicable Law and (c) that the
Purchase Price, as finally determined hereunder, reflects the fair market value
of the Purchased Assets.

 
 
Representations and Warranties Regarding the Members
 
Each Member, as limited by Members’ Liability Cap as set forth in Article VIII
below, severally represents and warrants to Buyer as follows:
 
Organization and Authority
 
Such Member has full power, authority and legal capacity to execute and deliver
the Transaction Documents to which such Member is a party and to perform such
Member’s obligations thereunder.  This Agreement constitutes the valid and
legally binding obligation of such Member, enforceable against such Member in
accordance with the terms of this Agreement.  Upon the execution and delivery by
such Member of each Transaction Document to which such Member is a party, such
Transaction Document will constitute the valid and legally binding obligation of
such Member, enforceable against such Member in accordance with the terms of
such Transaction Document.
 
5

--------------------------------------------------------------------------------


 
Equity Ownership
 
Such Member owns of record and beneficially the Interests set forth next to such
Member’s name on Schedule 0 free and clear of any Encumbrance or restriction on
transfer (other than any restriction under any securities Law and Encumbrances
listed on Schedule 0).  Except as set forth on Schedule 0, such Member is not a
party to (a) any option, warrant, purchase right, right of first refusal, call,
put or other Contract that could require such Member to sell, transfer or
otherwise dispose of any Interest or (b) any voting trust, proxy or other
Contract relating to the voting of any Interest.
 
No Conflicts
 
Neither the execution and delivery of this Agreement nor the performance of the
Transactions will, directly or indirectly, with or without notice or lapse of
time:  (a) violate any Law to which such Member is subject; or (b) violate,
conflict with, result in a breach of, constitute a default under, result in the
acceleration of or give any Person the right to accelerate the maturity or
performance of, or to cancel, terminate, modify or exercise any remedy under,
any Contract to which such Member is a party or by which such Member is bound or
the performance of which is guaranteed by such Member.  Such Member is not
required to notify, make any filing with, or obtain any Consent of any Person in
order to perform the Transactions.
 
Litigation
 
There is no Proceeding pending or, to the Knowledge of such Member, threatened
or anticipated against such Member relating to or affecting the Transactions.
 
No Brokers’ Fees
 
Except as set forth on Schedule 0, such Member has no Liability for any fee,
commission or payment to any broker, finder or agent with respect to the
Transactions to be performed on or about the Closing Date for which Buyer could
be liable.
 
 
REPRESENTATIONS AND WARRANTIES REGARDING SELLER
 
Seller, and Members, as limited by the Members’ Liability Cap as set forth in
Article VIII below, jointly and severally represent and warrant to Buyer as
follows:
 
Organization, Qualification and Corporate Power
 
Schedule 0 sets forth Seller’s jurisdiction of organization, the other
jurisdictions in which it is qualified to do business, and its managers and
officers.  Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization.  Seller has delivered to Buyer correct and complete copies of the
Organizational Documents of Seller.
 
Capitalization
 
All of the Interests of Seller have been duly authorized and are validly issued
and outstanding, are owned by the Members, are not subject to capital call by
Seller, and constitute all of the issued and outstanding limited liability
company membership interests or other equity securities of Seller.  Seller does
not have any Subsidiaries.  Seller does not control directly or indirectly or
have any direct or indirect equity interest in any Person.
 
Authority
 
Seller has full limited liability company power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  The execution,
delivery and performance by Seller of this Agreement have been approved by the
Members.  At Closing, the execution and delivery by Seller of each Transaction
Document to which Seller is a party and the performance by Seller of the
Transactions will have been duly authorized by all requisite limited liability
action on its part.  This Agreement constitutes the valid and legally binding
obligation of Seller, enforceable against Seller in accordance with the terms of
this Agreement.
 
No Conflicts
 
Except as set forth on Schedule 0, neither the execution and delivery of this
Agreement nor the performance of the Transactions will, directly or indirectly,
with or without notice or lapse of time:  (a) violate any Law to which Seller or
any Purchased Asset is subject; (b) violate any Permit held by Seller or give
any Governmental Body the right to terminate, revoke, suspend or modify any
Permit held by Seller; (c) violate any Organizational Document of Seller; (d)
violate, conflict with, result in a breach of, constitute a default under,
result in the acceleration of or give any Person the right to accelerate the
maturity or performance of, or to cancel, terminate, modify or exercise any
remedy under, any Contract to which Seller is a party or by which Seller is
bound or to which any Purchased Asset is subject or under which Seller has any
rights or the performance of which is guaranteed by Seller; (e) cause Buyer to
have any Liability for any Tax; (f) result in the imposition of any Encumbrance
upon any Purchased Asset.  Except as set forth on Schedule 0, Seller is not
required to notify, make any filing with, or obtain any Consent of any Person in
order to perform the Transactions.
 
6

--------------------------------------------------------------------------------


 
Financial Statements
 
Attached to Schedule 0 are the following financial statements (collectively, the
“Financial Statements”):  (i) audited balance sheet of Seller as of December 31,
2008, and statements of income, changes in members’ capital, and cash flow for
the fiscal year then ended, together with the notes thereto and the reports
thereon of Reynolds & Rowella, LLP, independent certified public accountants;
(ii) unaudited balance sheets of Seller as of December 31 for each of the years
2005 to 2007, and statements of income for each of the fiscal years then ended;
and (iii) an unaudited balance sheet (the “Interim Balance Sheet”) of Seller as
of September 30, 2009, and statements of income for the nine-month period then
ended.  The Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered thereby, and
present fairly the financial condition of Seller as of and for their respective
dates; provided, however, that the financial statements described in clauses
(ii) and (iii) above lack notes (which, if presented, would not differ
materially from the notes accompanying the Balance Sheet) and the interim
financial statements described in clause (iii) above are subject to normal,
recurring year-end adjustments (which will not be, individually or in the
aggregate, materially adverse).
 
The Books and Records (i) are complete and correct in all material respects and
all transactions to which Seller is or has been a party are accurately reflected
therein in all material respects on an accrual basis, (ii) reflect all losses
incurred by Seller in respect of the Acquired Clients during the periods covered
thereby, (iii) have been maintained in accordance with customary and sound
business practices in Seller’s industry, (iv) form the basis for the Financial
Statements and (v) reflect in all material respects the assets, liabilities,
financial position, results of operations and cash flows of Seller on an accrual
basis.
 
Absence of Certain Changes
 
Except as set forth on Schedule 0, since the Balance Sheet Date:
 
Seller has not sold, leased, transferred or assigned any asset, other than for
fair consideration in the ordinary course of business;
 
Seller has not experienced any damage, destruction or loss (whether or not
covered by insurance) to its property or assets in excess of $10,000;
 
other than Funding Agreements entered into in the ordinary course of business,
Seller has not entered into any Contract (or series of related Contracts)
involving the payment or receipt of more than $10,000 or that cannot be
terminated without penalty on less than six months notice, and no Person has
accelerated, terminated, modified or canceled any Contract (or series of related
Contracts) involving more than $10,000 to which Seller is a party or by which
Seller or any of its assets are bound;
 
no Encumbrance (other than any Permitted Encumbrance) has been imposed upon any
asset of Seller;
 
Seller has not made any capital expenditure (or series of related capital
expenditures) involving more than $10,000 or made any capital investment in, any
loan to, or any acquisition of the securities or assets of, any other Person (or
series of related capital investments, loans or acquisitions) involving more
than $10,000;
 
Seller has not issued, created, incurred or assumed any Indebtedness (or series
of related Indebtedness) involving more than $10,000 in the aggregate or delayed
or postponed the payment of accounts payable or other Liabilities beyond the
original due date;
 
7

--------------------------------------------------------------------------------


 
Seller has not canceled, compromised, waived or released any right or claim (or
series of related rights or claims) or any Indebtedness (or series of related
Indebtedness) owed to it, in any case involving more than $10,000;
 
Seller has not (i) conducted the Business outside the ordinary course of
business consistent with past practices, (ii) entered into any employment
Contract or modified the terms of any existing employment Contract, (iii)
granted any increase in the base compensation of any of its directors, officers
or, except in the ordinary course of business, employees, or (iv) adopted,
amended, modified or terminated any Employee Benefit Plan or other Contract for
the benefit of any of its managers, officers or employees;
 
there has not been any Proceeding commenced nor, to the Knowledge of Seller,
threatened or anticipated relating to or affecting Seller, the Business or any
asset owned or used by Seller;
 
there has not been (i) any loss of any material customer, distribution channel,
or the receipt of any notice that such a loss may be pending, (ii) any
occurrence, event or incident related to Seller outside of the ordinary course
of business or (iii) any material adverse change in the Business, operations,
properties, prospects, assets, Liabilities or condition (financial or otherwise)
of Seller and no event has occurred or circumstance exists that may result in
any such material adverse change; and
 
Seller has not agreed or committed to any of the foregoing.
 
No Undisclosed Liabilities
 
Except as set forth on Schedule 0, Seller has no Liability (and no basis exists
for any Liability), except for (a) Liabilities under executory Contracts that
are either listed on Schedule 0 or are not required to be listed thereon,
excluding Liabilities for any breach of any executory Contract, (b) Liabilities
to the extent reflected or reserved against on the Interim Balance Sheet and (c)
current Liabilities incurred in the ordinary course of business since the
Interim Balance Sheet Date (none of which results from, arises out of, relates
to, is in the nature of, or was caused by any breach of Contract, breach of
warranty, tort, infringement or violation of Law).  Schedule 0 sets forth the
names of the holders of the Secured Debt and the amount of Secured Debt owed to
each such holder as of the Closing Date.
 
Title to and Sufficiency of Assets
 
Except as set forth on Schedule 0, Seller has good and marketable title to, or a
valid leasehold interest in, the Purchased Assets, free and clear of any
Encumbrances except Permitted Encumbrances.  The Purchased Assets include all
tangible and intangible property and assets (except for the Excluded Assets)
necessary for the continued conduct of the Business after Closing in the same
manner as conducted prior to Closing.  The transfer of the Purchased Assets
hereunder will convey to Buyer good, valid and indefeasible title to the
Purchased Assets, free and clear of any Encumbrances except Permitted
Encumbrances.
 
Tangible Personal Property
 
Schedule 0 lists each item of Tangible Personal Property that has a net book
value in excess of $500 and its net book value.
 
Acquired Client Transaction Rights
 
Bona Fide Accounts.  Schedule 00 lists each Acquired Client and, gross funds
employed thereon, applicable client reserves and the amount of each related
Purchase Order and Receivable and the aging thereof.  The amounts set forth on
Schedule 00 represent bona fide amounts due thereunder from Account Debtors and
for which the applicable Clients are contingently liable.  To Seller’s
Knowledge, the Purchase Orders and Receivables set forth on Schedule 00 are
collectible in accordance with their terms and there is no contest, claim or
right to set-off under any Contract with any obligor relating to the amount or
validity of such Purchase Order or Receivable.
 
Excluded Clients. Schedule 00 lists each Excluded Client and all amounts due to
Seller thereunder as of the Closing Date.
 
8

--------------------------------------------------------------------------------


 
Good Title; No Existing Encumbrances.
 
  Seller has good title to the Acquired Client Transaction Rights.  The Acquired
Client Transaction Rights are free and clear of all Encumbrances thereon other
than any Permitted Encumbrances, and no financing statement covering any
Acquired Client Transaction Rights is on file in any public office against
Seller or to its Knowledge any Client, other than any evidencing Permitted
Encumbrances and other than any evidencing Seller’s interest therein as
purchaser thereof under a Client Agreement.
 
 
(d)           Right to Assign; No Further Encumbrances.  Seller has the full
right, power and authority to sell and assign the Acquired Client Transaction
Rights and hereafter will not pledge, hypothecate, grant a security interest in,
sell, assign, transfer, or otherwise dispose of the Acquired Client Transaction
Rights, or any interest therein, other than to Buyer in accordance with the
terms and conditions of this Agreement.
 
 
(e)           Documentation.  Seller represents and warrants that it has
heretofore delivered to Buyer, or made available to Buyer for review, true and
correct copies of all of its Client Documentation and all of such Client
Documentation is in full force and effect on the date hereof.  Seller further
represents and warrants that it has filed appropriate financing statements in
all appropriate jurisdictions with respect to the Acquired Client Transaction
Rights against all Account Debtors and that Seller has a first priority lien on
Acquired Client Transaction Rights existing on the date hereof.
 
Real Property
 
Seller owns no real property.  Schedule 0 lists all of the real property and
interests therein leased, subleased or otherwise occupied or used by Seller
(with all easements and other rights appurtenant to such property, the “Real
Property”).  For each item of Real Property, Schedule 0 also lists the lease
term, the lease rate, and the lease pursuant to which Seller holds a possessory
interest in the Real Property and all amendments, renewals or extensions thereto
(each, a “Lease”).  The Real Property complies with all Laws, including zoning
requirements, and Seller has not received any notifications from any
Governmental Body or insurance company recommending improvements to the Real
Property or any other actions relative to the Real Property.
 
Contracts.
 
Schedule 0 lists the following Contracts to which Seller is a party or by which
Seller is bound or to which any asset of Seller is subject or under which Seller
has any rights or the performance of which is guaranteed by Seller
(collectively, with the Leases, Licenses and Insurance Policies, the “Material
Contracts”):  (i) each Client Agreement; (ii) each other Contract (or series of
related Contracts) that involves delivery or receipt of products or services of
an amount or value in excess of $25,000, that was not entered into in the
ordinary course of business or that involves expenditures or receipts in excess
of $25,000; (iii) each lease, rental or occupancy agreement, license,
installment and conditional sale agreement, and other Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property; (iv) each licensing agreement or other
Contract with respect to Intellectual Property, including any agreement with any
current or former employee, consultant, or contractor regarding the
appropriation or the non-disclosure of any Intellectual Property; (v) each
collective bargaining agreement and other Contract to or with any labor union or
other employee representative of a group of employees; (vi) each joint venture,
partnership or Contract involving a sharing of profits, losses, costs or
Liabilities with any other Person; (vii) each Contract containing any covenant
that purports to restrict the business activity of Seller or limit the freedom
of Seller to engage in any line of business or to compete with any Person;
(viii) each Contract providing for payments to or by any Person based on sales,
purchases or profits, other than direct payments for goods, including each
Broker Agreement; (ix) each Contract for Indebtedness; (x) each employment or
consulting Contract; and (xi) each Participation Agreement.
 
Seller has delivered to Buyer a correct and complete copy of each written
Material Contract.  Each Material Contract, with respect to Seller, is legal,
valid, binding, enforceable, in full force and effect and will continue to be so
on identical terms following the Closing Date.  Each Material Contract, with
respect to the other parties to such Material Contract, to the Knowledge of
Seller, is legal, valid, binding, enforceable, in full force and effect and will
continue to be so on identical terms following the Closing Date.  Seller is not
in breach or default, and no event has occurred that with notice or lapse of
time would constitute a breach or default, or permit termination, modification
or acceleration, under any Material Contract.  To the Knowledge of Seller, no
other party is in breach or default, and no event has occurred that with notice
or lapse of time would constitute a breach or default, or permit termination,
modification or acceleration, under any Material Contract.  No party to any
Material Contract has repudiated any provision of any Material Contract.
 
9

--------------------------------------------------------------------------------


 
Intellectual Property
 
Seller owns or has the right to use all Intellectual Property used in connection
with the operation of the Business as presently conducted.
 
To the Knowledge of Seller, Seller has not violated or infringed upon or
otherwise come into conflict with any Intellectual Property of third parties,
and Seller has not received any notice alleging any such violation, infringement
or other conflict.  To the Knowledge of Seller, no third party has infringed
upon or otherwise come into conflict with any Intellectual Property of Seller.
 
Tax.  Seller has timely filed with the appropriate Governmental Body all Tax
Returns that Seller is required to have filed.  All Tax Returns filed by Seller
are true, correct and complete in all respects.  All Taxes owed (or to be
remitted) by Seller (whether or not shown on any Tax Return) have been paid to
the proper Governmental Body.
 
Legal Compliance
 
Except as set forth on Schedule 0, Seller is, and since January 1, 2005, has
been, in compliance in all material respects with all applicable Laws and
Permits.  Except as set forth on Schedule 0, no Proceeding is pending, nor since
January 1, 2005, has been filed or commenced, against Seller alleging any
failure to comply with any applicable Law or Permit.  No event has occurred or
circumstance exists that (with or without notice or lapse of time) may
constitute or result in a violation by Seller of any Law or Permit.  Seller has
not received any notice or other communication from any Person regarding any
actual, alleged or potential violation by Seller of any Law or Permit or any
cancellation, termination or failure to renew any Permit held by
Seller.  Schedule 0 contains a complete and accurate list of each Permit held by
Seller or that otherwise relates to the Business or any asset owned or leased by
Seller.  Each Permit listed or required to be listed on Schedule 0 is valid and
in full force and effect.  The Permits listed on Schedule 0 constitute all of
the Permits necessary to allow Seller to lawfully conduct and operate the
Business as currently conducted and operated and to own and use its assets as
currently owned and used.
 
Litigation
 
.  Except as set forth on Schedule 0, there is no Proceeding pending or, to the
Knowledge of Seller, threatened or anticipated relating to or affecting (a)
Seller or the Business or any asset owned or used by it or (b) the
Transactions.  To the Knowledge of Seller, no event has occurred or circumstance
exists that would reasonably be expected to give rise to or serve as a basis for
the commencement of any such Proceeding.  The Proceedings listed in Schedule 0
have not resulted in and are not reasonably likely to result in any Material
Adverse Effect.  Except as set forth on Schedule 0, there is no outstanding
Order to which Seller or any asset owned or used by Seller is subject.  Schedule
0 lists all Proceedings pending at any time since January 1, 2004, in which
Seller has been named as a defendant (whether directly, by counterclaim or as a
third-party defendant) and all Proceedings pending at any time since January 1,
2004, in which Seller has been a plaintiff.  Schedule 0 lists all Orders in
effect at any time since January 1, 2004, to which Seller has been subject or
any asset owned or used by Seller is subject.
 
Environmental
 
To the Knowledge of Seller and Members, except as set forth on Schedule 0,
Seller and each of its predecessors have complied and is in compliance with all
Environmental Laws.  Seller has received no written or oral notice, report or
other information regarding any actual or alleged violation of any Environmental
Law, or any Liabilities or potential Liabilities, including any investigatory,
remedial or corrective obligations, relating to it or its facilities arising
under any Environmental Law.
 
Employees
 
Schedule 0 sets forth the name, job title, current rate of direct compensation,
date of commencement of employment, any change in compensation since December
31, 2008 and sick and vacation leave that is accrued and unused with respect to
each Active Employee.  Seller is not, nor has Seller been, a party to or bound
by any collective bargaining agreement.  To the Knowledge of Seller, no
employee, officer or manager of Seller is a party to or bound by any agreement
that (i) could adversely affect the performance of his or her duties as an
employee, officer or manager other than for the benefit of Seller, (ii) could
adversely affect the ability of Seller to conduct the Business, (iii) restricts
or limits in any way the scope or type of work in which he or she may be engaged
other than for the benefit of Seller or (iv) requires him or her to transfer,
assign or disclose information concerning his or her work to anyone other than
Seller.  To the Knowledge of Seller, no officer or employee of Seller has any
plans to accept employment with any Person other than Buyer after Closing.
 
10

--------------------------------------------------------------------------------


 
Employee Benefits
 
Schedule 0 lists each Employee Benefit Plan that Seller maintains or to which
Seller contributes, has any obligation to contribute or has any other Liability.
 
Each such Employee Benefit Plan (and each related trust, insurance contract or
fund) complies in form and in operation in all respects with the applicable
requirements of ERISA, the Code and other applicable Laws.
 
All premiums or other payments for all periods ending on or before the Closing
Date have been paid with respect to each such Employee Benefit Plan that is an
Employee Welfare Benefit Plan.
 
Transactions with Related Persons
 
Except as set forth in Schedule 0, for the past five years, neither any equity
owner, officer, manager or employee of Seller nor any Related Person of any of
the foregoing has (a) owned any interest in any asset used in the Business or
(b) been involved in any business transaction with Seller.  Except as set forth
in Schedule 0, neither any equity owner, officer, manager or employee of Seller
nor any Related Person of any of the foregoing (i) is a party to any Contract
with, or has any claim or right against, Seller or (ii) has any Indebtedness
owing to Seller.  Except as set forth in Schedule 0, Seller (A) has no claim or
right against any equity owner, officer, manager or employee of Seller nor any
Related Person of any of the foregoing or (B) has any Indebtedness owing to any
equity owner, officer, manager or employee of Seller nor any Related Person of
any of the foregoing.
 
Solvency
 
Seller is not now insolvent and will not be rendered insolvent by any of the
Transactions.  As used in this section, “insolvent” means that the sum of the
debts and other probable Liabilities of Seller exceeds the present fair saleable
value of Seller’s assets.  Immediately after giving effect to the Transactions:
(a) Seller will be able to pay its Liabilities (including the Excluded
Liabilities) as they become due in the usual course of business, (b) Seller will
not have unreasonably small capital with which to conduct its present or
proposed business, (c) Seller will have assets (calculated at fair market value)
that exceed its Liabilities and (d) taking into account all pending and
threatened litigation, final judgments against Seller in actions for money
damages are not reasonably anticipated to be rendered at a time when, or in
amounts such that, Seller will be unable to satisfy any such judgments promptly
in accordance with their terms and all other obligations of Seller.
 
Insurance
 
Seller has delivered to Buyer true and complete copies of each Insurance Policy
and each pending application of Seller for any insurance policy.  Seller has no
self-insurance arrangements.  Seller has been covered since its organization by
insurance in scope and amount customary and reasonable for the businesses in
which it has been engaged during such period.  Seller is in compliance with all
obligations relating to insurance created by Law or any Contract to which Seller
is a party.
 
No Brokers’ Fees
 
Except as set forth on Schedule 0, Seller has no Liability for any fee,
commission or payment to any broker, finder or agent with respect to the
Transactions.
 
No Acceleration of Rights and Benefits
 
Except for customary professional fees incurred in connection with the
Transactions or as set forth on Schedule 0, Seller has not made, nor is Seller
obligated to make, any payment to any Person in connection with the Transactions
or any change of control.  No rights or benefits of any Person have been (or
will be) accelerated, increased or modified and no Person has the right to
receive any payment or remedy (including rescission or liquidated damages), in
each case as a result of a change of control or the consummation of the
Transactions.  Except as set forth on Schedule 0, Seller is not party to any
Contract which, by its terms, will require Buyer or Seller to support its
obligations under such contract with a letter of credit or other collateral.
 
Disclosure
 
No representation or warranty contained in this 0 and no statement in any
Schedule related thereto contains any untrue statement of material fact or omits
to state any material fact necessary to make the statements therein not
misleading.  To the Knowledge of Seller, there is no impending change in the
Business or in Seller’s competitors, relations with employees, suppliers or
customers, or in any Laws affecting the Business that (a) has not been disclosed
in the Schedules to the representations and warranties in this 0 and (b) has
resulted in or is reasonably likely to result in any Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


 
REPRESENTATIONS AND WARRANTIES REGARDING BUYER AND PARENT
 
Buyer and Parent, jointly and severally represent and warrant to Seller as
follows:
 
Organization and Authority
 
Buyer is a limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.  Parent is
a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation.  Buyer and Parent each have full
limited liability company or corporate power, as applicable, and authority to
execute and deliver the Transaction Documents to which it is a party and to
perform its obligations thereunder.  The execution and delivery by Buyer and
Parent of each Transaction Document to which Buyer and Parent are a party and
the performance by Buyer and Parent of the Transactions have been duly approved
by all requisite limited liability company or corporate action, as applicable,
on their part.  This Agreement constitutes the valid and legally binding
obligation of Buyer and Parent, enforceable against Buyer and Parent in
accordance with the terms of this Agreement.
 
No Conflicts
 
Neither the execution and delivery of this Agreement nor the performance of the
Transactions will, directly or indirectly, with or without notice or lapse of
time:  (a) violate any Law to which Buyer or Parent are subject; (b) violate any
Organizational Document of Buyer or Parent; or (c) violate, conflict with,
result in a breach of, constitute a default under, result in the acceleration of
or give any Person the right to accelerate the maturity or performance of, or to
cancel, terminate, modify or exercise any remedy under, any Contract to which
Buyer or Parent are a party or by which Buyer or Parent are bound or the
performance of which is guaranteed by Buyer or Parent.  Buyer and Parent are not
required to notify, make any filing with, or obtain any Consent of any Person in
order to perform the Transactions.
 
Litigation
 
There is no Proceeding pending or, to the Knowledge of Buyer or Parent,
threatened or anticipated against Buyer or Parent relating to or affecting the
Transactions.
 
No Brokers’ Fees
 
Neither Buyer nor Parent has Liability for any fee, commission or payment to any
broker, finder or agent with respect to the Transactions for which Seller could
be liable.
 
PRE-CLOSING COVENANTS
 
The Parties agree as follows with respect to the period between the date hereof
and the Closing:
 
Capitalization and Funding of Buyer by Parent
 
At the Closing and as described in the Operating Agreement, Parent and Members
shall make the capital contributions to Buyer specified therein and Buyer and
the applicable lenders shall enter into the Credit Agreement and the initial
closing thereunder shall occur.  An additional Line of Credit in the amount of
One Million ($1,000,000) Dollars, with an applicable annual interest rate of
twenty (20%) percent shall be made available to Buyer by Parent, or an affiliate
of Parent, in the event Parent is satisfied with the financial performance of
Buyer and such additional funding is needed by Buyer.  In accordance with the
Employment Agreements, each Member shall guaranty the Credit Agreement for
$300,000; provided Buyer and Parent acknowledge that no other guarantees of
Buyer’s debt will required from the Members.
 
Best Efforts
 
Each Party will use its best efforts to take all actions necessary, proper or
advisable in order to perform the Transactions (including satisfaction, but not
waiver, of the closing conditions set forth in 0).
 
12

--------------------------------------------------------------------------------


 
Consents and Approvals
 
As promptly as practicable after the date hereof, Seller and the Members will
make all filings required by Law to be made by them in order to perform the
Transactions contemplated to be performed on or before the Closing Date.  As
promptly as practicable after the date hereof, Seller will solicit the Consents
set forth on Schedule 0, but not prior to Buyer’s approval of the form and
substance of each such Consent, which approval will not be unreasonably withheld
or delayed.  Seller will use its best efforts (at its expense), and Buyer will
cooperate in all reasonable respects with Seller to obtain prior to the Closing
all such Consents; provided, however, that such cooperation will not include any
requirement to pay any consideration, to agree to any undertaking or
modification to a Contract or Permit or to offer or grant any financial
accommodation not required by the terms of such Contract or Permit.
 
Operation of Business
 
Seller will, and the Members will cause Seller to: (a) conduct the Business only
in the ordinary course of business; (b) use their best efforts to maintain the
Business and the properties, physical facilities and operations of Seller,
preserve intact the current business organization of Seller, keep available the
services of the current officers, employees and agents of Seller, and maintain
the relations and goodwill with suppliers, customers, lessors, licensors,
lenders, creditors, employees, agents and others having business relationships
with Seller; and (c) confer with Buyer concerning matters of a material nature
to Seller.
 
Exclusivity
 
.  Seller and each Member agree that it will not, and will cause its
Representatives not to, directly or indirectly:  (a) solicit, initiate or
encourage any inquiry, proposal, offer or contact from any Person (other than
Buyer and its Affiliates and Representatives) relating to any transaction
involving the sale of any equity interest or assets (other than the sale of
Inventory in the ordinary course of business) of Seller or any acquisition,
divestiture, merger, share exchange, consolidation, business combination,
recapitalization, redemption, financing or similar transaction involving Seller
(in each case, an “Acquisition Proposal”); or (b) participate in any discussion
or negotiation regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any Acquisition Proposal.  If
any Person makes an Acquisition Proposal, Seller and the Members will
immediately notify Buyer of such Acquisition Proposal and all related
details.  Each Member agrees not to vote its Interests in favor of any
transaction associated with an Acquisition Proposal.
 
Confidentiality, Press Releases and Public Announcements
 
Each Party will, and will cause its respective Representatives to, maintain in
confidence all information received from another Party or a Representative of
another Party in connection with this Agreement or the Transactions (including
the existence and terms of this Agreement and the Transactions) and use such
information solely to evaluate the Transactions, unless (a) such information is
already known to the receiving Party or its Representatives, (b) such
information is subsequently disclosed to the receiving Party or its
Representatives by a third party that, to the Knowledge of the receiving Party,
is not bound by a duty of confidentiality, (c) such information becomes publicly
available through no fault of the receiving Party, (d) the receiving Party in
good faith believes that the use of such information is necessary or appropriate
in making any filing or obtaining any Consent required for the performance of
the Transactions (in which case the receiving Party will use its best efforts to
advise the other Parties prior to making the disclosure) or (e) the receiving
Party in good faith believes that the furnishing or use of such information is
required by or necessary or appropriate in connection with any Proceeding, Law
or any listing or trading agreement concerning its publicly-traded securities
(in which case the receiving Party will use its best efforts to advise the other
Parties prior to making the disclosure).  No Party will issue any press release
or make any public announcement relating to the subject matter of this Agreement
without the prior written approval of Buyer and Seller; provided, however, that
notwithstanding the foregoing Parent may make the public disclosures regarding
this Agreement and the transactions contemplated thereby required by applicable
SEC regulations including filing a Form 8-K with the SEC and issuing a news
release reporting entry into this Agreement and the consummation of the Closing
without the prior approval of Seller.  Seller and Buyer will consult with each
other concerning the means by which any employee, customer or supplier of Seller
or any other Person having any business relationship with Seller will be
informed of the Transactions, and Buyer will have the right to be present for
any such communication.
 


 
CLOSING CONDITIONS
 
13

--------------------------------------------------------------------------------


 
Conditions to Buyer’s Obligations
 
Buyer’s obligation to perform the Transactions contemplated to be performed on
or about the Closing Date is subject to satisfaction, or written waiver by
Buyer, of each of the following conditions:
 
Each of the following documents must have been delivered to Buyer and must be
dated as of the Closing Date (unless otherwise indicated):
 
a bill of sale and assignment executed by Seller, in form satisfactory to Buyer;
 
the Operating Agreement, executed by Parent and each Member;
 
the Employment Agreements, executed by Hilton and McNiff;
 
an assignment and termination agreement executed by Seller and Lenders Funding,
LLC pursuant to which Lenders Funding shall have assigned all of its rights in
respect of Acquired Client Transaction Rights to Seller and released all
Encumbrances on the Purchased Assets prior to the Closing;
 
an assignment and termination agreement executed by Seller and Myles Wittenstein
pursuant to which Mr. Wittenstein shall have assigned all of his rights in
respect of Acquired Client Transaction Rights to Seller and released all
Encumbrances on the Purchased Assets prior to the Closing;
 
an assignment and termination agreement from Brookridge Trade Finance pursuant
to which it shall have assigned all of its rights, title and interest in any of
the Acquired Client Transaction Rights to Seller prior to the Closing (the
“Trade Finance Assignment”);
 
such other bills of sale, assignments, certificates of title and other
instruments of transfer (including UCC-3 amendments listing Buyer as the secured
party for all Acquired Client Transaction Rights), all in form and substance
reasonably satisfactory to Buyer, as are necessary or desirable to convey fully
and effectively to Buyer all of the Purchased Assets in accordance with the
terms of this Agreement; and
 
such other documents as Buyer may reasonably request for the purpose of (A)
evidencing the accuracy of Seller’s and the Members’ representations and
warranties, (B) evidencing Seller’s and the Members’ performance of, and
compliance with, any covenant or agreement required to be performed or complied
with by Seller or the Members, (C) evidencing the satisfaction of any condition
referred to in this Section 0, (D) vesting in Buyer legal and beneficial title
to the Purchased Assets or (E) otherwise facilitating the performance of the
Transactions.
 
(i)           All of the representations and warranties of each Member in this
Agreement must have been accurate in all material respects as of the date hereof
and must be accurate in all material respects as if made on the Closing Date,
(ii) each Member must have performed and complied with all of its covenants and
agreements in this Agreement to be performed prior to or at the Closing, and
(iii) each Member must deliver to Buyer at the Closing a certificate, in form
and substance reasonably satisfactory to Buyer, confirming satisfaction, with
respect to such Member, of the conditions in clauses (i) and (ii) above.
 
(i)           All of the representations and warranties of Seller in this
Agreement must have been accurate in all material respects as of the date hereof
and must be accurate in all material respects as if made on the Closing Date,
except if necessary, the Seller Bringdown Certificate may include
revised Schedules 0 and 0, (ii) Seller must have performed and complied with all
of its covenants and agreements in this Agreement to be performed prior to or at
the Closing; and (iii) Seller must deliver to Buyer at the Closing a
certificate, in form and substance reasonably satisfactory to Buyer, confirming
satisfaction of the conditions in Section 0 (the “Seller Bringdown
Certificate”).
 
Each Consent listed on Schedule 0 must have been obtained, delivered to Buyer,
be in full force and effect and be in the form approved by Buyer pursuant to
Section 0.
 
14

--------------------------------------------------------------------------------


 
Buyer must have completed all of its business, financial, accounting, legal and
environmental due diligence to its satisfaction and the facts discovered as a
result of such due diligence must be to its satisfaction.
 
The lenders under the Credit Agreement must have completed all of its business,
financial, accounting, legal and environmental due diligence to their
satisfaction and the facts discovered as a result of such due diligence must be
to its satisfaction.
 
There must not be any Proceeding pending or threatened against Buyer or any of
its Affiliates that (i) challenges or seeks damages or other relief in
connection with any of the Transactions or (ii) may have the effect of
preventing, delaying, making illegal or interfering with any of the
Transactions.
 
The performance of the Transactions must not, directly or indirectly, with or
without notice or lapse of time, violate any Law.
 
There shall not have occurred a Material Adverse Effect.
 
Buyer must have obtained all Permits necessary to operate the Business in all
material respects as operated immediately prior to Closing.
 
Conditions to Seller’s Obligations
 
.  Seller’s and the Members’ obligations to perform the Transactions
contemplated to be performed on or before the Closing Date are subject to
satisfaction, or written waiver by Seller, of the following conditions:
 
Each of the following documents must have been delivered to Seller and must be
dated as of the Closing Date (unless otherwise indicated):
 
an assumption agreement, executed by Buyer, in the form satisfactory to Seller;
 
the Employment Agreements, executed by Buyer;
 
the Credit Agreement;
 
the Cash Purchase Price; and
 
the Operating Agreement.
 
(i) All of the representations and warranties of Buyer and Parent in this
Agreement must have been accurate in all material respects as of the date hereof
and must be accurate in all material respects as if made on the Closing Date,
(ii) Buyer and Parent must have performed and complied with all of their
respective covenants and agreements in this Agreement to be performed prior to
or at the Closing and (iii) Buyer and Parent must deliver to Seller at the
Closing a certificate, in form and substance reasonably satisfactory to Seller,
confirming satisfaction of the conditions in clauses (i) and (ii) above.
 
The sale of the Purchased Assets to Buyer must not violate any Law that has been
adopted or issued, or has otherwise become effective, since the date hereof.
 


 
TERMINATION
 
Termination Events
 
This Agreement may, by written notice given to Seller or Buyer, as applicable,
prior to the Closing, be terminated:
 
15

--------------------------------------------------------------------------------


 
 
by (i) Buyer, if any representation or warranty made by Seller or any Member is
inaccurate in any material respect or Seller or any Member has breached any
covenant or agreement in this Agreement in any material respect or (ii) Seller,
if any representation or warranty made by Buyer is inaccurate in any material
respect or Buyer has breached any covenant or agreement in this Agreement in any
material respect;
 
by (i) Buyer, if any condition in Section 0 has not been satisfied or waived in
writing by December 11, 2009 or if satisfaction of any such condition is or
becomes impossible (in either case, for reasons other than the failure of Buyer
to comply with its obligations under this Agreement) or (ii) Seller, if any
condition in Section 0 has not been satisfied or waived in writing by December
11, 2009 or if satisfaction of any such condition is or becomes impossible (in
either case, for reasons other than the failure of Seller or any Member to
comply with such Party’s obligations under this Agreement); or
 
by mutual consent of Buyer and Seller.
 
Effect of Termination
 
If this Agreement is terminated pursuant to Section 0, all further obligations
of the Parties under this Agreement will terminate; provided, however, that the
obligations in Section 0 (confidentiality) and 0 (miscellaneous) will survive
the termination.  Nothing in this 0 will release any Party from any Liability
for any breach of any representation, warranty, covenant or agreement in this
Agreement.
 


 
EMPLOYEES, EMPLOYEE BENEFITS AND EMPLOYMENT AGREEMENTS
 
Employment of Active Employees by Buyer
 
Subject to compliance with customary procedures including completion of
satisfactory background checks and acceptance of applicable employment policies,
Buyer intends to make an offer of employment to all Active Employees (the “Hired
Active Employees”).
 
Buyer’s expressed intention to extend offers of employment as set forth in this
Section 0 will not constitute any commitment or Contract by Buyer to enter into
an employment relationship with any employee of Seller of any fixed term or
duration or upon any terms or conditions other than those that Buyer may
establish pursuant to individual offers of employment.  Employment offered by
Buyer is “at will” and may be terminated by Buyer or by an employee at any time
for any reason (subject to any written commitments to the contrary made by Buyer
or an employee and any requirements of Law).
 
Salaries and Benefits
 
Seller will be responsible for (a) the payment of all wages and other
remuneration due to Active Employees with respect to their services as employees
of Seller, including pro rata bonus payments and all vacation pay earned prior
to the Closing Date, (b) the payment of any termination or severance payments
(including any that arise as a result of the consummation of the Transactions)
and the provision of health plan continuation coverage in accordance with the
requirements of COBRA and ERISA §§ 601 through 608, and (c) any claims made or
incurred by Active Employees and their beneficiaries under any of Seller’s
Employee Benefits Plans.
 
Seller’s Retirement and Savings Plans
 
All Hired Active Employees who are participants in Seller’s retirement plans
will retain their accrued benefits under Seller’s retirement plans as of the
Closing Date, and Seller (or Seller’s retirement plans) will retain sole
liability for the payment of such benefits as and when such Hired Active
Employees become eligible therefor under such plans.
 
General Employee Provisions
 
Each of Seller and Buyer will give any notices required by Law and take whatever
other actions with respect to the plans, programs and policies described in this
0 as may be reasonably required for it to carry out its obligations described in
this 0.  Seller will provide Buyer with completed I-9 forms and attachments with
respect to all Hired Active Employees, except for such employees as Seller
certifies in writing to Buyer are exempt from such requirement.  Buyer will not
have any responsibility, liability or obligation, whether to Active Employees,
former employees, their beneficiaries or to any other Person, with respect to
any Employee Benefit Plans (including the establishment, operation or
termination thereof and the notification and provision of COBRA coverage
extension) maintained by Seller.
 
16

--------------------------------------------------------------------------------




 
POST-CLOSING COVENANTS
 
The Parties agree as follows with respect to the period following (and subject
to) the Closing:
 
Payment of Excluded Liabilities
 
Seller will, and the Members will cause Seller to, pay, perform and discharge
the Excluded Liabilities as and when due.
 
Payment of Assumed Liabilities
 
Buyer will pay, perform and discharge the Assumed Liabilities as and when due.
 
Bulk Transfer Compliance
 
Inasmuch as Buyer is to assume the Assumed Liabilities and Seller is to pay,
perform and discharge the Excluded Liabilities, Buyer and Seller hereby mutually
agree to waive compliance with the provisions of any bulk transfer or sales
laws, to the extent applicable to the Transactions.
 
Tax Covenants
 
Seller will, at its own expense, file when due all necessary Tax Returns and
other documentation with respect to all such transfer, documentary, sales, use,
stamp, registration and other Taxes and fees, including penalties an interest
thereon (collectively, the “Transfer Taxes”), and, if required by applicable
Law, Buyer will, and will cause its Affiliates to, join in the execution of any
such properly completed Tax Returns and other documentation.  Seller will pay
its Transfer Taxes when due.  Each of Seller and Buyer shall be responsible for
its pro rata share of the current year’s personal property, real property, ad
valorem and similar Taxes with respect to the Purchased Assets, prorated on a
calendar year basis as of the Closing Date.  Notwithstanding the foregoing,
Seller shall be responsible for all Taxes for all prior calendar years and
periods prior to and including the Closing Date.
 
Consents
 
This Agreement will not constitute an assignment, attempted assignment or
agreement to assign any Contract or Permit to the extent that any attempted
assignment or agreement to assign such Contract or Permit without the Consent of
any Person would constitute a breach thereof or would impair the rights of
Seller or Buyer thereunder and such Consent is not obtained.  If any Consent set
forth or required to be set forth on Schedule 0 has not been obtained prior to
or at the Closing, then Seller will, and the Members will cause Seller to, use
its best efforts to obtain such Consent.  Until such Consent is obtained, or the
Contract or Permit to which such Consent relates is novated or terminated, to
the extent permissible under such Contract or Permit, Buyer will be entitled to
receive all of Seller’s benefits under such Contract or Permit and, to the
extent it receives such benefits, will perform all of the obligations of Seller
under such Contract or Permit.  Seller will, at Buyer’s request, do all such
acts and things as Buyer may reasonably request to enable due performance of
such Contract or Permit and to provide for Buyer the benefits, subject to the
obligations, of such Contract or Permit.  Without limiting the generality of the
foregoing, Seller will provide all reasonable assistance to Buyer (at Buyer’s
request) to enable Buyer to enforce its rights under such Contract or Permit.
 
Client and Account Debtor Notifications; Mail and Receivables; Accounts
Receivable Financing Agreement
 
As soon as practicable following the Closing, Buyer will send notifications to
(a) each Client and any related guarantor notifying them that such Client’s
Client Agreement, Client Documentation and Client Obligations have been
transferred and assigned to Buyer and (b) to each account debtor in respect of
the Acquired Client Transaction Rights that its payment obligations with respect
thereto should be made to Buyer.  Seller hereby irrevocably authorizes Buyer
after the Closing to receive and open all mail and other communications received
by Buyer and addressed or directed to Seller and, to the extent relating to the
Business, the Purchased Assets or the Assumed Liabilities, to act with respect
to such communications in such manner as Buyer may elect.  Seller hereby
irrevocably authorizes Buyer after the Closing to endorse, without recourse, the
name of Seller on any check or any other evidence of indebtedness received by
Buyer on account of any of the Purchased Assets or the Business.  After the
Closing, Seller will, and the Members will cause Seller to, remit to Buyer
within 24 hours any payment relating to the Business or the Purchased Assets
(including payments on Receivables and Purchase Orders) that Seller
receives.  As soon as practicable following the Closing, Buyer and Anchor will
work in good faith to negotiate the terms of an agreement pursuant to which
Buyer would receive accounts receivable financing at Parent’s lower cost of
funds while retaining all profit and loss associated with such accounts
receivable on mutually satisfactory terms (the “Anchor/Brookridge Financing
Agreement”).
 
Litigation Support
 
If any Party is evaluating, pursuing, contesting or defending against any
Proceeding in connection with (a) any Transaction or (b) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving Seller, each other Party will cooperate with such Party and such
Party’s counsel in the evaluation, pursuit, contest or defense, make available
its personnel, and provide such testimony and access to its books and records as
may be necessary in connection therewith.  The evaluating, pursuing, contesting
or defending Party will reimburse each other Party for its out-of-pocket
expenses related to such cooperation (unless the contesting or defending Party
is entitled to indemnification therefor under 0).
 
17

--------------------------------------------------------------------------------


 
Transition
 
After the Closing, at Buyer’s request, Seller will cooperate with Buyer in its
efforts to continue and maintain for the benefit of Buyer those business
relationships of Seller existing prior to the Closing, including relationships
with lessors, lessees, employees, Governmental Bodies, licensors, licensees,
customers, suppliers and others, and Seller will satisfy the Excluded
Liabilities in a manner that is not detrimental to any of such
relationships.  Seller will refer to Buyer all inquiries relating to the
Business.
 
Confidentiality; Public Disclosure
 
Seller and each Member will, and will cause its Affiliates and Representatives
to, maintain the confidentiality of the Confidential Information at all times,
and will not, directly or indirectly, use any Confidential Information for its
own benefit or for the benefit of any other Person or reveal or disclose any
Confidential Information to any Person other than authorized Representatives of
Buyer, except in connection with this Agreement or with the prior written
consent of Buyer.  The covenants in this Section 0 will not apply to
Confidential Information that (a) is or becomes available to the general public
through no breach of this Agreement by Seller, any Member or any of their
respective Affiliates or Representatives or, to the Knowledge of Seller or any
Member, breach by any other Person of a duty of confidentiality to Buyer or (b)
Seller is required to disclose by applicable Law; provided, however, that Seller
will notify Buyer in writing of such required disclosure as much in advance as
practicable in the circumstances and cooperate with Buyer to limit the scope of
such disclosure.  At any time that Buyer may request, Seller and each Member
will, and will cause their respective Affiliates and Representatives to, turn
over or return to Buyer all Confidential Information in any form (including all
copies and reproductions thereof) in their respective possession or control.  No
Party will issue any press release or make any public announcement relating to
the subject matter of this Agreement without the prior written approval of Buyer
and Seller; provided, however, that any Party may make any public disclosure it
believes in good faith is required by Law or any listing agreement concerning
its publicly-traded securities (in which case such Party will use its best
efforts to advise the other Parties prior to making the disclosure).  Seller and
Buyer will consult with each other concerning the means by which any employee,
customer or supplier of Seller or any other Person having any business
relationship with Seller will be informed of the Transactions, and Buyer will
have the right to be present for any such communication.
 
Change and Use of Name
 
Seller and the Members will cease to use and will not grant any license to use
any name containing the term “Brookridge” or any name, slogan, logo or trademark
that is similar to any of the trademarks acquired by Buyer pursuant hereto and
will take such actions as Buyer may reasonably request to enable Buyer and its
Affiliates to use such name, slogan, logo or trademark.  Buyer may refer to its
business as formerly being Seller’s.
 
Retention of and Access to Books and Records
 
Buyer will retain for a period consistent with Buyer’s record-retention policies
and practices the Books and Records delivered to Buyer. Buyer also will provide
Seller and its Representatives reasonable access thereto, during normal business
hours and on at least three Business Days’ prior written notice, to enable them
to prepare financial statements or tax returns or deal with tax audits.  Seller
will provide Buyer and its Representatives reasonable access to those books and
records that are Excluded Assets, during normal business hours and on at least
three Business Days’ prior written notice, for any reasonable business purpose
specified by Buyer in such notice.
 
Further Assurances; Cooperation with Audit
 
Seller and the Members shall, at any time and from time to time after the
Closing, upon the request of Buyer, do, execute, acknowledge and deliver, and
cause to be done, executed, acknowledged or delivered, all such further acts,
deeds, assignments, transfers, conveyances, powers of attorney or assurances as
may be reasonably required to sell, transfer, convey, assign and deliver to
Buyer, or to aid and assist in the collection of or reducing to possession by
Buyer, of the applicable Purchased Assets, or to vest in Buyer good and
marketable title to the Purchased Assets.  Additionally, Seller agrees, for a
period of two years after the Closing, upon the request of Buyer, to assist
Buyer in compiling historical information of Seller (including the compilation
of financial information or otherwise) and to comply with any financial
reporting obligations imposed by law, including the provision of audited
financial statements for the years ended December 31, 2009, 2008 and 2007,
respectively, in accordance with GAAP; provided the cost of such audited
financial statements shall be borne by Parent.
 
18

--------------------------------------------------------------------------------


 
Non-competition/Non-solicitation
 
Restrictions. Seller agrees not to engage in any activities competitive with the
Business at any time during the Restricted Period, including any activities
similar to those described in the subsections of this Section 0.  Furthermore,
Seller agrees that, except as otherwise approved in writing by Buyer and Parent,
during the Restricted Period, Seller will not, directly or indirectly, alone or
in conjunction with any other party:
 
encourage, induce or attempt to induce any employee of Buyer to terminate his or
her employment with Buyer or to violate any agreements between Buyer and such
employee; or
 
call upon, contact, solicit, divert, encourage or appropriate or attempt to call
upon, contact, solicit, divert, encourage or appropriate any Customer for
purposes of engaging in the Business or aiding any other person in doing so; or
 
divert away or attempt to divert away any business from Buyer to another person
or entity; or
 
interfere with the business relationship between a Customer and Buyer; or
 
engage in the Business in the Territory.
 
Reasonableness of Restrictions. Seller agrees that the covenants in this Section
0 are reasonable given the real and potential competition encountered (and
reasonably expected to be encountered) by Buyer and the substantial knowledge
and goodwill Seller has acquired with respect to the Business.  Notwithstanding
the foregoing, in the event that any provision of this Section 0 is determined
by a court to be invalid or unenforceable, such court may, and is hereby
authorized to, reduce or limit the terms of such provision to allow it to be
enforced to the maximum extent possible.
 
Remedies; Injunctive Relief. Seller acknowledges that Buyer will suffer
irreparable harm in the event that Seller breaches any of Seller’s obligations
under this Section 0 and that monetary damages will be inadequate to compensate
Buyer for such breach.  Accordingly, Seller agrees that, in the event of a
breach by Seller of any of Seller’s obligations under this Section 0, in
addition to Buyer’s right to damages and any other rights Buyer may have at law,
in equity, by contract or otherwise, Buyer will be entitled to obtain from any
court of competent jurisdiction preliminary and permanent injunctive relief, and
expedited discovery for the purpose of seeking relief, in order to prevent or to
restrain any such breach (and Seller agrees to waive any requirement for the
securing or posting of any bond in connection with such remedies).
 
Member Restrictive Covenants.  Each Member hereby agrees to comply with the
non-competition and other restrictive covenants contained in his Employment
Agreement.
 
Key Person Life Insurance.
 
  Each Member shall take all actions reasonably requested by Parent so that
Parent may purchase “key person” life insurance covering each Member and on such
other terms and conditions as are satisfactory to Parent.
 
Client Agreements
 
As soon as practicable following the Closing, Anchor and the Members shall, at
the Company’s expense, cause the Company’s form Purchase Order Purchase
Agreement to be reviewed by counsel selected by Anchor to ensure the
enforceability thereof.  Following such review, the Company’s form Purchase
Order Purchase Agreement shall be modified to address any issues identified
thereby (the “New Purchase Order Agreement”).  Each Member shall, jointly and
severally, indemnify Anchor and hold Anchor harmless against any loss suffered
by Anchor as a result of the unenforceability of any Purchase Order Purchase
Agreement that is not in the form of the New Purchase Order Agreement.
 
19

--------------------------------------------------------------------------------


 
INDEMNIFICATION
 
Indemnification by Seller and the Members
 
After the Closing and subject to the terms and conditions of this 0:
 
Each Member, severally and not jointly, will indemnify and hold harmless Buyer,
Parent and their Affiliates and Representatives from, and pay and reimburse
Buyer, Parent and their Affiliates and Representatives for, all Losses directly
or indirectly relating to or arising from: (i) any breach or inaccuracy or any
allegation of any third party that, if true, would be a breach or inaccuracy of
any representation or warranty made by such Member in 0 or, to the extent
related to any such representation or warranty, pursuant to the certificates
delivered by such Member pursuant to Section 0; or (ii) any breach of any
covenant or agreement of such Member in 0.
 
Seller and each Member, to the extent of their respective Liability Caps as set
forth below, jointly and severally, will indemnify and hold harmless Buyer and
its Affiliates and Representatives from, and pay and reimburse Buyer and its
Affiliates and Representatives for, all Losses directly or indirectly relating
to or arising from:  (i) any material breach or inaccuracy or any allegation of
any third party that, if true, would be a breach or inaccuracy of any
representation or warranty made by Seller in this Agreement; (ii) any material
breach of any covenant or agreement of Seller in this Agreement; (iii) any
failure to pay, perform or otherwise discharge any Excluded Liability as and
when due or any Liability arising out of or in connection with non-compliance
with any “bulk sales,” “bulk transfer” or any similar Law other than as a result
of any failure by Buyer to discharge any Assumed Liability; or (iv) any claim by
Seller, any Member or any Person claiming through or on behalf of Seller or any
Member arising out of or relating to any act or omission by Buyer or any other
Person in reliance upon instructions from or notices given by Seller.
 
Indemnification by Buyer and Parent
 
After the Closing and subject to the terms and conditions of this 0, Buyer and
Parent, jointly and severally, will indemnify and hold harmless Seller from, and
pay and reimburse Seller for, all Losses, directly or indirectly, relating to or
arising from:  (i) any breach or inaccuracy or any allegation of any third party
that, if true, would be a breach or inaccuracy of any representation or warranty
made by Buyer in this Agreement; (ii) any breach of any covenant or agreement of
Buyer in this Agreement; or (iii) any failure to pay, perform or otherwise
discharge any Assumed Liability as and when due.
 
Survival and Time Limitations
 
All representations, warranties, covenants and agreements of the Parties in this
Agreement or any other certificate or document delivered pursuant to this
Agreement will survive the Closing.    Seller and the Members will have no
Liability with respect to any claim for any breach or inaccuracy of any
representation or warranty in this Agreement or any other certificate or
document delivered pursuant to this Agreement, or any covenant or agreement in
this Agreement to be performed and complied with prior to the Closing Date,
unless Parent or Buyer notifies the Members of such a claim on or before the
date two (2) years after the Closing Date; provided, however, that any claim
relating to 0 (Members) or Section 0 (organization), 0 (authority), 0
(conflicts) or 0 (title to assets), fraud, or any covenant or agreement to be
performed or complied with at or after the Closing may be made at any time
within any applicable statute or period of limitations.
 
Manner of Payment
 
Buyer or Parent may set off any amount to which it may be entitled under Section
0 or this 0 against any amount otherwise payable by Buyer, Parent or their
Affiliates to Seller or any Member, including amounts otherwise payable to
Seller pursuant to Section 0 or any other written commercial agreement between
Buyer and Seller.  The exercise of such set-off right in good faith will not
constitute a breach or event of default under any Contract relating to any
amount against which the set-off is applied.
 
Other Indemnification Matters
 
All indemnification payments payable to Buyer under this 0 will be deemed
adjustments to the Purchase Price.  The right to indemnification will not be
affected by any investigation conducted with respect to, or any Knowledge
acquired (or capable of being acquired) at any time, whether before or after the
date hereof, with respect to any representation, warranty, covenant or agreement
in this Agreement.  THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE XI WILL BE
ENFORCEABLE REGARDLESS OF WHETHER ANY PERSON ALLEGES OR PROVES THE SOLE,
CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING
INDEMNIFICATION OR ITS AFFILIATES, OR THE SOLE OR CONCURRENT STRICT LIABILITY
IMPOSED ON THE PERSON SEEKING INDEMNIFICATION OR ITS AFFILIATES.The waiver of
any condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or agreement, will not affect the
right to indemnification, payment of damages, or other remedy based on any such
representation, warranty, covenant or agreement.
 
20

--------------------------------------------------------------------------------


 
Any person or entity claiming indemnification hereunder is hereinafter referred
to as the “Indemnified Party” and any person against whom such claims are
asserted hereunder is hereinafter referred to as the “Indemnifying Party.”  In
the event that any Losses are asserted against or sought to be collected from an
Indemnified Party by a third party, said Indemnified Party shall with reasonable
promptness notify the Indemnifying Party of the Losses, specifying the nature of
and specific basis for such Losses and the amount or the estimated amount
thereof to the extent then feasible (the “Claim Notice”); provided, however,
that any failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is materially prejudiced by such failure.  The
Indemnifying Party shall have 30 days from the personal delivery or receipt of
the Claim Notice (the “Notice Period”) to notify the Indemnified Party (i)
whether or not it disputes the liability of the Indemnifying Party to the
Indemnified Party hereunder with respect to such Losses and (ii) whether or not
it desires, at the sole cost and expense of the Indemnifying Party, to defend
the Indemnified Party against such Losses; provided, however, that any
Indemnified Party is hereby authorized prior to and during the Notice Period to
file any motion, answer or other pleading that it shall deem necessary or
appropriate to protect its interests or those of the Indemnifying Party (and of
which it shall have given notice and opportunity to comment to the Indemnifying
Party) and not prejudicial to the Indemnifying Party.  In the event that the
Indemnifying Party notifies the Indemnified Party within the Notice Period that
it desires to defend the Indemnified Party against such Losses and except as
hereinafter provided, the Indemnifying Party shall have the right to defend by
all appropriate proceedings, and with counsel of its own choosing which such
counsel shall be reasonably satisfactory to the Indemnified Party, which
proceedings shall be promptly settled or prosecuted by them to a final
conclusion.  If the Indemnified Party desires to participate in, but not
control, any such defense or settlement it may do so at its sole cost and
expense.  In such case, (A) if requested by the Indemnifying Party, the
Indemnified Party agrees to cooperate with the Indemnifying Party and its
counsel in contesting any Losses that the Indemnifying Party elects to contest,
or, if appropriate and related to the claim in question, in making any
counterclaim against the person asserting the third party Losses, or any
cross-complaint against any person and (B) the subject claims may be settled or
otherwise compromised only with the prior written consent of the Indemnified
Party which consent will not be withheld unreasonably.  If the Indemnified Party
does not so choose to defend the Indemnified Party against such Losses the
Indemnified Party shall be entitled to defend against, and consent to the entry
of any judgment or enter into any settlement with respect to, such claims in any
manner it may deem appropriate (and the Indemnified Party need not consult with,
or obtain any consent from, the Indemnifying Party in connection therewith), and
(X) the Indemnifying Party will reimburse the Indemnified Party promptly and
periodically (but no less often than monthly) for the costs of defending against
such claims, including attorneys’ fees and expenses, and (Y) the Indemnifying
Party will remain responsible for any Losses the Indemnified Party may incur
relating to or arising out of the Third-Party Claim to the fullest extent
provided in this 0.
 
Member’s Liability Cap
 
.  Notwithstanding anything contained herein to the contrary, each Member’s
maximum aggregate liability with respect to Section 0 and any representation or
warranty made by such Member pursuant to this Agreement will be limited to an
amount equal to one-quarter (1/4) of the Cash Purchase Price and any subsequent
Contingent Purchase Price Consideration actually paid by Buyer (“Member’s
Liability Cap”), unless such liability is the result of fraud on the part of a
Member.  In the event the liability of a Member hereunder results from the
fraudulent activity of a Member, such liability shall be unlimited in amount as
to any such Member engaging in the fraudulent activity.
 
 
MISCELLANEOUS
 
Further Assurances
 
Each Party agrees to furnish upon request to any other Party such further
information, to execute and deliver to any other Party such other documents, and
to do such other acts and things (including the execution and delivery of such
further instruments or documents as may be necessary or convenient to transfer
and convey any Purchased Asset to Buyer), all as any other Party may reasonably
request for the purpose of carrying out the intent of the Transaction Documents.
 
21

--------------------------------------------------------------------------------


 
No Third-Party Beneficiaries
 
This Agreement does not confer any rights or remedies upon any Person (including
any employee of Seller) other than the Parties, their respective successors and
permitted assigns and, as expressly set forth in this Agreement, any Indemnified
Party.
 
Entire Agreement
 
The Transaction Documents constitute the entire agreement among the Parties with
respect to the subject matter of the Transaction Documents and supersede all
prior agreements (whether written or oral and whether express or implied) among
any Parties to the extent related to the subject matter of the Transaction
Documents (including any letter of intent or confidentiality agreement).
 
Successors and Assigns
 
This Agreement will be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.  Neither Seller nor any
Member may assign, delegate or otherwise transfer (whether by operation of law
or otherwise) any of its rights, interests or obligations in this Agreement
without the prior written approval of Buyer.  Buyer may assign any or all of its
rights or interests, or delegate any or all of its obligations, in this
Agreement to (a) any successor to Buyer or any acquirer of a material portion of
the business or assets of Buyer, (b) one or more of Buyer’s Affiliates, or (c)
any lender to Buyer or its Affiliates as security for obligations to such
lender.
 
Counterparts
 
This Agreement may be executed by the Parties in multiple counterparts and shall
be effective as of the date set forth above when each Party shall have executed
and delivered a counterpart hereof, whether or not the same counterpart is
executed and delivered by each Party.  When so executed and delivered, each such
counterpart shall be deemed an original and all such counterparts shall be
deemed one and the same document.  Transmission of images of signed signature
pages by facsimile, e-mail or other electronic means shall have the same effect
as the delivery of manually signed documents in person.
 
Notices
 
Any notice pursuant to this Agreement must be in writing and will be deemed
effectively given to another Party on the earliest of the date (a) three
Business Days after such notice is sent by registered U.S. mail, return receipt
requested, (b) one Business Day after receipt of confirmation if such notice is
sent by facsimile, (c) one Business Day after delivery of such notice into the
custody and control of an overnight courier service for next day delivery, (d)
one Business Day after delivery of such notice in person and (e) such notice is
received by that Party; in each case to the appropriate address below (or to
such other address as a Party may designate by notice to the other Parties):
 
If to Seller:
with a copy to (which shall not constitute notice):
Brookridge Funding, LLC
Cramer & Anderson LLP
26 Mill Plain Road
51 Main Street
Danbury, CT  06811
New Milford, CT  06776
Fax:(203) 790-7326
Fax: (860) 355-9460
Phone:  (203) 790-7301
Phone: (860) 355-2631
Attn: Michael P. Hilton
Attn: Mitchell J. Melnick
   
If to Hilton:
If to McNiff:
   
26 Mill Plain Road
26 Mill Plain Road
Danbury, CT  06811
Danbury, CT  06811
Fax:  (203) 790-7326
Fax:  (203) 790-7326
Phone:  (203) 790-7301
Phone:  (203) 790-7301
   
If to Buyer:
with a copy to (which shall not constitute notice):
Brookridge Funding Services, LLC
K&L Gates LLP
10801 Johnston Road, Suite 210
214 North Tryon Street , 47th Floor
Charlotte, NC  28226
Charlotte, NC  28202
Fax:  (561) 961-9005
Fax:  (704) 353-3140
Phone:  (866) 950-6669 (ext. 303)
Phone:  (704) 331-7440
Attn: Brad Bernstein
Attn: Mark R. Busch


Arbitration
 
Any controversy, claim or dispute arising out of or relating to Section 0
(Contingent Purchase Price Consideration) shall be determined by binding
arbitration to be conducted in Charlotte, North Carolina (or such other location
as Buyer and Seller may mutually agree to in writing) before a single arbitrator
selected in accordance with the Rules.  Arbitration proceedings shall be
conducted in accordance with the commercial arbitration rules of the American
Arbitration Association or such other rules and procedures as shall be agreed
upon by Buyer and Seller (the “Rules”).  The Parties hereby agree to abide and
be bound by all decisions and awards rendered by the arbitrator.  Judgment upon
such decisions and awards may be entered in any court of competent jurisdiction.
 
22

--------------------------------------------------------------------------------


 
JURISDICTION; SERVICE OF PROCESS
 
EACH PARTY (a) CONSENTS TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED IN CHARLOTTE, NORTH CAROLINA (AND ANY CORRESPONDING APPELLATE
COURT) IN ANY PROCEEDING ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT,
(b) WAIVES ANY VENUE OR INCONVENIENT FORUM DEFENSE TO ANY PROCEEDING MAINTAINED
IN SUCH COURTS, AND (c) EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, AGREES
NOT TO INITIATE ANY PROCEEDING ARISING OUT OF OR RELATING TO ANY TRANSACTION
DOCUMENT IN ANY OTHER COURT OR FORUM.  PROCESS IN ANY SUCH PROCEEDING MAY BE
SERVED ON ANY PARTY ANYWHERE IN THE WORLD.
 
Governing Law
 
This Agreement and all other Transaction Documents (unless otherwise stated
therein) will be governed by the laws of the State of North Carolina without
giving effect to any choice or conflict of law principles of any jurisdiction.
 
Amendments and Waivers
 
Prior to the Closing, no amendment of any provision of this Agreement will be
valid unless the amendment is in writing and signed by Buyer and Seller.  After
the Closing, no amendment of any provision of this Agreement will be valid
unless the amendment is in writing and signed by Buyer, Seller and the
Members.  No waiver of any provision of this Agreement will be valid unless the
waiver is in writing and signed by the waiving Party.  The failure of a Party at
any time to require performance of any provision of this Agreement will not
affect such Party’s rights at a later time to enforce such provision.  No waiver
by any Party of any breach of this Agreement will be deemed to extend to any
other breach hereunder or affect in any way any rights arising by virtue of any
other breach.
 
Severability
 
Any provision of this Agreement that is determined by any court of competent
jurisdiction to be invalid or unenforceable will not affect the validity or
enforceability of any other provision hereof or the invalid or unenforceable
provision in any other situation or in any other jurisdiction. Any provision of
this Agreement held invalid or unenforceable only in part or degree will remain
in full force and effect to the extent not held invalid or unenforceable.
 
Expenses
 
Seller and the Members will bear all expenses incurred by Seller or any Member
or any of their respective Representatives in connection with the Transactions
contemplated to be performed before or on the Closing  Date.  Except as
otherwise expressly provided in this Agreement, Buyer will bear all expenses
incurred by Buyer or any of its Representatives in connection with the
Transactions contemplated to be performed before or on the Closing Date.  If
this Agreement is terminated, the obligation of each Party to pay its own
expenses will be subject to any rights of such Party arising from a breach of
this Agreement by another Party.
 
Interpretation
 
The article and section headings in this Agreement are inserted for convenience
only and are not intended to affect the interpretation of this Agreement.  Any
reference in this Agreement to any Article or Section refers to the
corresponding Article or Section of this Agreement.  Any reference in this
Agreement to any Schedule or Exhibit refers to the corresponding Schedule or
Exhibit attached to this Agreement and all such Schedules and Exhibits are
incorporated herein by reference.  The word “including” in this Agreement means
“including without limitation.”  This Agreement will be construed as if drafted
jointly by the Parties and no presumption or burden of proof will arise favoring
or disfavoring any Party by virtue of the authorship of any provision in this
Agreement.  Unless the context requires otherwise, any reference to any Law will
be deemed also to refer to all amendments and successor provisions thereto and
all rules and regulations promulgated thereunder, in each case as in effect as
of the date hereof and the Closing Date.  All accounting terms not specifically
defined in this Agreement will be construed in accordance with GAAP as in effect
on the date hereof (unless another effective date is specified herein).  The
word “or” in this Agreement is disjunctive but not necessarily exclusive.  All
words in this Agreement will be construed to be of such gender or number as the
circumstances require.  References in this Agreement to time periods in terms of
a certain number of days mean calendar days unless expressly stated herein to be
Business Days.  In interpreting and enforcing this Agreement, each
representation and warranty will be given independent significance of fact and
will not be deemed superseded or modified by any other such representation or
warranty.
 
23

--------------------------------------------------------------------------------


 
Specific Performance
 
 Each Party acknowledges that the other Parties would be damaged irreparably and
would have no adequate remedy of law if any provision of this Agreement is not
performed in accordance with its specific terms or otherwise is
breached.  Accordingly, each Party agrees that the other Parties will be
entitled to an injunction to prevent any breach of any provision of this
Agreement and to enforce specifically any provision of this Agreement, in
addition to any other remedy to which they may be entitled and without having to
prove the inadequacy of any other remedy they may have at law or in equity and
without being required to post bond or other security.
 
Time Is of the Essence
 
Time is of the essence with respect to all time periods and dates set forth
herein.
 
Attorneys’ Fees
 
In the event any Party has to enforce its rights under this Agreement due to a
breach by another Party, the prevailing Party in any such enforcement action
shall be entitled to recover from the other Party, all costs it incurs in
connection with enforcing its rights hereunder including but not limited to, all
attorneys’ fees, court costs and costs and fees of appeal.
 
[Signature pages follow]
 

 
24

--------------------------------------------------------------------------------

 

The Parties have executed and delivered this Asset Purchase Agreement as of the
date first written above.
 
Buyer:


 BROOKRIDGE FUNDING SERVICES, LLC


By: /s/ Michael P. Hilton                                       
Name: Michael P. Hilton                               
Title:   Manager                                                      




Seller:


BROOKRIDGE FUNDING, LLC


By: /s/ John A. McNiff, III                                    
Name: John A. McNiff                                    
Title:   Manager                                                      




Parent:


ANCHOR FUNDING SERVICES, INC.


By:/s/ Brad Bernstein                                            
Name:Brad Bernstein                                    
Title: President                                              




Members:




/s/ Michael P. Hilton                                              
Michael P. Hilton




/s/ John A. McNiff,III                                            
John A. McNiff III





 
25

--------------------------------------------------------------------------------

 

EXHIBIT A
 
DEFINITIONS
 
“Account Debtor” means any Person obligated to pay in respect of a Receivable.
 
 “Active Employees” means all employees employed by Seller, including employees
on temporary leave of absence, including family medical leave, military leave,
temporary disability or sick leave, but excluding employees on long-term
disability leave.
 
“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified Person.  The term “control” means (a) the possession,
directly or indirectly, of the power to vote 10% or more of the securities or
other equity interests of a Person having ordinary voting power, (b) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, by contract or otherwise or
(c) being a director, officer, executor, trustee or fiduciary (or their
equivalents) of a Person or a Person that controls such Person.
 
“Agreement” is defined in the opening paragraph.
 
“Assumed Liabilities” is defined in Section 0.
 
“Balance Sheet” means the audited balance sheet of Seller as of December 31,
2008, and the notes thereto, all of which are attached to Schedule 0.
 
“Balance Sheet Date” means the date of the Balance Sheet.
 
“Books and Records” is defined in Section 0.
 
“Book Value” means (1) with respect to Acquired Client Transaction Rights
associated with Purchase Orders, net funds employed with respect to the related
Purchase Orders plus accrued fees, and (2) with respect to Acquired Client
Transaction Rights associated with Receivables, the amount of the related
Receivables less client reserves (net of accrued fees). “Broker Agreement” means
any Contract between Seller and any Person pursuant to which such Person
solicits new prospective clients for Seller.
 
“Business” means the business conducted by Seller, including (a) invoice or
accounts receivable factoring, (b) inventory financing, purchase order financing
or services related to the sale and assignment of purchase orders and (c) the
activities carried on by Seller for the purpose of providing factoring services
to its customers.
 
“Business Day” means any day that is not a Saturday, Sunday or any other day on
which banks are required or authorized by law to be closed in Charlotte, North
Carolina.
 
“Buyer” is defined in the opening paragraph.
 
“Cap” is defined in Section 0.
 
“Client” means any Person who sells Purchase Orders or Receivables to Seller
under a Client Agreement.
 
“Client Agreements” shall mean all purchase order finance agreements, factoring
agreements, related security agreements, assignments of purchase orders and
accounts, agreements for the sale and assignment of purchase orders, accounts or
billings and any other agreements pertaining to the purchase of purchase orders
or accounts to which Seller is a party with any Client.
 
26

--------------------------------------------------------------------------------


 
“Client Documentation” shall mean, collectively, all Client Agreements, all
powers of attorney executed by any Client in favor of Seller in connection with
any factoring or purchase order financing arrangement between such Client and
Seller, all financing statements between Seller, as secured party, and any
Client, as debtor, filed in connection with any such arrangements, all
guarantees of any such arrangements, all agreements, instruments, certificates,
invoices, letters of credit, performance bonds, promissory notes, chattel paper,
bills of lading and other documents evidencing or pertaining to any and all
purchase order which are financed or accounts which are factored pursuant to
such arrangement and all other documentation relating to any such arrangement.
 
“Client Obligations” means the principal amount of all advances, and other
extensions of credit or other financial accommodations made to or on behalf of
the Client pursuant to any Client Agreement, and all other amounts, such as
attorney’s fees (other than interest or other compensation) chargeable to the
Client pursuant thereto.
 
“Client Transaction Rights” means Seller’s rights with respect to Client
Agreements including the related Client Obligations, the Collateral and all
other sources of repayment thereof.
 
“Closing” is defined in Section 0.
 
“Closing Date” is defined in Section 0.
 
“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code § 4980B.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all collateral, guarantees, letters of credit and performance
bonds received by or granted to Seller pursuant to a Client Agreement, or
otherwise securing the Client Obligations, including security interests in
present and future Inventory, Accounts, Instruments, Documents, Chattel Paper,
General Intangibles, Investment Property (each as defined in the Uniform
Commercial Code), and the proceeds of all of the foregoing.
 
“Confidential Information” means information concerning the Business or affairs
of Seller, including information relating to customers, clients, suppliers,
distributors, investors, lenders, consultants, independent contractors or
employees, customer and supplier lists, price lists and pricing policies, cost
information, financial statements and information, budgets and projections,
business plans, production costs, market research, marketing plans and
proposals, sales and distribution strategies, manufacturing and production
processes and techniques, processes and business methods, technical information,
pending projects and proposals, new business plans and initiatives, research and
development projects, inventions, discoveries, ideas, technologies, trade
secrets, know-how, formulae, technical data, designs, patterns, marks, names,
improvements, industrial designs, mask works, compositions, works of authorship
and other Intellectual Property, devices, samples, plans, drawings and
specifications, photographs and digital images, computer software and
programming, all other confidential information and materials relating to the
Business, and all notes, analyses, compilations, studies, summaries, reports,
manuals, documents and other materials prepared by or for Seller containing or
based in whole or in part on any of the foregoing, whether in verbal, written,
graphic, electronic or any other form and whether or not conceived, developed or
prepared in whole or in part by Seller.
 
“Consent” means any consent, approval, authorization, permission or waiver.
 
27

--------------------------------------------------------------------------------


 
“Contingent Purchase Price Consideration” is defined in Section 0.
 
“Contract” means any contract, obligation, understanding, commitment, lease,
license, purchase order, bid or other agreement, whether written or oral or
whether express or implied, together with all amendments and other modifications
thereto.
 
“Credit Agreement” means that certain Credit Agreement, dated as of the Closing
Date, by and among Buyer and Parent or its Affiliates, providing for a senior
line of credit in the aggregate original principal amount of $3,700,000 at an
applicable annual interest rate of twenty (20%) percent, as amended, restated,
supplemented or otherwise modified from time to time.
 
 “Customer” means any Person who sells or sold Purchase Orders or Receivables to
Seller under a Client Agreement on the Closing Date or during the 12-month
period prior to such date.
 
“Debt Repayment Amount” is defined in Section 0.
 
“Employee Benefit Plan” means any (a) qualified or nonqualified Employee Pension
Benefit Plan (including any Multiemployer Plan) or deferred compensation or
retirement plan or arrangement, (b) Employee Welfare Benefit Plan or (c)
equity-based plan or arrangement (including any stock option, stock purchase,
stock ownership, stock appreciation or restricted stock plan) or material fringe
benefit or other retirement, severance, bonus, profit-sharing or incentive plan
or arrangement.
 
“Employee Pension Benefit Plan” has the meaning set forth in ERISA § 3(2).
 
“Employee Welfare Benefit Plan” has the meaning set forth in ERISA § 3(1).
 
“Employment Agreements” means the Employment Agreements between Buyer and each
Hilton and McNiff in the form of Exhibits B-1 and B-2 attached hereto.
 
“Encumbrance” means any lien, mortgage, pledge, encumbrance, charge, security
interest, adverse or other claim, community property interest, condition,
equitable interest, option, warrant, right of first refusal, easement, profit,
license, servitude, right of way, covenant, zoning or other restriction of any
kind or nature.
 
“Environmental Law” means any Law relating to the environment, health or safety,
including any Law relating to the presence, use, production, generation,
handling, management, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of any material, substance or waste limited or
regulated by any Governmental Body.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“Excluded Clients” shall mean all Client Transaction Rights under the Client
Agreements that are not purchased by Buyer, as set forth on Schedule 3.10(b).
 
“Excluded Assets” is defined in Section 0.
 
“Excluded Contracts” is defined in Section 0.
 
“Excluded Liabilities” is defined in Section 0.
 
“Financial Statements” is defined in Section 0.
 
28

--------------------------------------------------------------------------------


 
“GAAP” means generally accepted accounting principles in the United States as
set forth in pronouncements of the Financial Accounting Standards Board (and its
predecessors) and the American Institute of Certified Public Accountants and,
unless otherwise specified, as in effect on the date hereof or, with respect to
any financial statements, the date such financial statements were prepared.
 
“Governmental Body” means any federal, state, local, foreign or other government
or quasi-governmental authority or any department, agency, subdivision, court or
other tribunal of any of the foregoing.
 
“Hired Active Employees” is defined in Section 0.
 
“Indebtedness” means as to any Person at any time: (a)  obligations of such
Person for borrowed money; (b) obligations of such Person evidenced by bonds,
notes, debentures or other similar instruments; (c) obligations of such Person
to pay the deferred purchase price of property or services (including
obligations under noncompete, consulting or similar arrangements), except trade
accounts payable of such Person arising in the ordinary course of business that
are not past due by more than 90 days or that are being contested in good faith
by appropriate proceedings diligently pursued and for which adequate reserves
have been established on the financial statements of such Person; (d)
capitalized lease obligations of such Person; (e) indebtedness or other
obligations of others guaranteed by such Person; (f) obligations secured by an
Encumbrance existing on any property or asset owned by such Person; (g)
reimbursement obligations of such Person relating to letters of credit, bankers’
acceptances, surety or other bonds or similar instruments; (h) Liabilities of
such Person relating to unfunded, vested benefits under any Employee Benefit
Plan (excluding obligations to deliver stock pursuant to stock options or stock
ownership plans); and (i) net payment obligations incurred by such Person
pursuant to any hedging agreement.
 
“Insurance Policies” is defined in Section 0.
 
“Intellectual Property” means (a) inventions (whether patentable or unpatentable
and whether or not reduced to practice), improvements thereto, and patents,
patent applications, and patent disclosures, together with reissuances,
continuations, continuations-in-part, revisions, extensions and reexaminations
thereof; (b) trademarks, service marks, trade dress, logos, trade names, and
corporate names, together with translations, adaptations, derivations and
combinations thereof and including goodwill associated therewith, and
applications, registrations, and renewals in connection therewith; (c)
copyrightable works, copyrights, and applications, registrations and renewals in
connection therewith; (d) mask works and applications, registrations and
renewals in connection therewith; (e) trade secrets and Confidential
Information; (f) computer software, in object and source code format (including
data and related documentation); (g) plans, drawings, architectural plans and
specifications; (h) websites; (i) other proprietary rights; and (j) copies and
tangible embodiments and expressions thereof (in whatever form or medium), all
improvements and modifications thereto and derivative works thereof.
 
“Interests” means the limited liability company membership interests of Seller.
 
“Interim Balance Sheet” is defined in Section 0.
 
“Interim Balance Sheet Date” means the date of the Interim Balance Sheet.
 
“IRS” means the U.S. Internal Revenue Service.
 
“Knowledge” means (a) actual knowledge or (b) knowledge that would be expected
to be obtained after a reasonably comprehensive investigation concerning the
matter at issue.  Seller and each Member that is not an individual will be
deemed to have Knowledge of a matter if any Affiliate of such Person or any
employee of such Person with responsibility for such matter has, or at any time
had, Knowledge of such matter.
 
29

--------------------------------------------------------------------------------


 
“Law” means any federal, state, local, foreign or other law, statute, ordinance,
regulation, rule, regulatory or administrative guidance, Order, constitution,
treaty, principle of common law or other restriction of any Governmental Body.
 
“Lease” is defined in Section 0.
 
“Liability” means any liability, obligation or commitment of any kind or nature,
whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, or due or to become due.
 
“License” is defined in Section 0.
 
“Loss” means any loss, claim, demand, Order, damage, penalty, fine, cost
(including any opportunity cost), settlement payment, Liability, Tax,
Encumbrance, diminution of value, expense, fee, court costs or reasonable
attorneys’ fees and expenses.
 
“Material Adverse Effect” means any material adverse effect on the Business,
operations, properties, assets, Liabilities, condition (financial or otherwise)
or prospects of Seller.
 
“Material Contract” is defined in Section 0.
 
“Members” is defined in the opening paragraph.
 
“Net Operating Income” means, the net operating income (or net operating loss)
of Buyer for the period in question after giving effect to deduction of or
provision for all operating expenses, all taxes (excluding federal, state and
local income taxes) and reserves (including reserves for deferred taxes) and all
other proper deductions, all determined in accordance with GAAP; provided, that
there shall be excluded: (a) any net gains or losses on the sale or other
disposition, not in the ordinary course of business, of investments and other
capital assets, (b) any net gain arising from the collection of the proceeds of
any insurance policy, (c) any write-up of any asset and (d) any other
extraordinary item (as determined by GAAP); provided, further, that in
determining Net Operating Income, (1) any costs for services or benefits
provided to Buyer by Parent or any Affiliate thereof shall be deducted as
expenses and be allocated to Buyer in reasonable proportion to the percentage of
the benefit to Buyer as compared to the benefit to Parent’s Affiliates
generally, provided that in no event will such allocations exceed $5,000 in a
fiscal quarter; (2) if any amount owing from a client of Buyer shall fail for
any reason to be collected within 150 days, such amount shall be treated as a
deduction from Net Operating Income at that time whether or not such amount is
required to be written off under GAAP (provided that any such deduction shall be
reversed if later collected); and (3) to the extent any Purchase Order or
Receivable fails to be collected and results in a payment to Buyer pursuant to
Section 0, any income or loss associated with such Purchase Order or Receivable
shall be disregarded in computing Net Operating Income.
 
“Operating Agreement” means the Operating Agreement of Buyer in the form of
Exhibit C.
 
“Order” means any order, award, decision, injunction, judgment, ruling, decree,
charge, writ, subpoena or verdict entered, issued, made or rendered by any
Governmental Body or arbitrator.
 
“Organizational Documents” means (a) the certificate or articles of formation
and the limited liability company agreement, (b) any documents comparable to
those described in clause (c) as may be applicable pursuant to any Law and (d)
any amendment or modification to any of the foregoing.
 
30

--------------------------------------------------------------------------------


 
“Parent” means Anchor Funding Services, Inc., a Delaware corporation.
 
“Participation Agreement” means any Contract between Seller and any Person
pursuant to which Seller sold to such Person a participation in Seller’s
financing relationship with any Client.
 
“Party” means Buyer, Seller or any Member.
 
“Permit” means any permit, license or Consent issued by any Governmental Body or
pursuant to any Law.
 
“Permitted Encumbrance” means (a) any mechanic’s, materialmen’s or similar
statutory lien incurred in the ordinary course of business for monies not yet
due, (b) any lien for Taxes not yet due, (c) any recorded easement, covenant,
zoning or other restriction on the Real Property that, together with all other
Permitted Encumbrances, does not prohibit or impair the current use, occupancy,
value or marketability of title of the property subject thereto and (d) the
Encbumbrances set forth on Schedule 0.
 
“Person” means any individual, corporation, limited liability company,
partnership, company, sole proprietorship, joint venture, trust, estate,
association, organization, labor union, Governmental Body or other entity.
 
“Proceeding” means any proceeding, charge, complaint, claim, demand, notice,
action, suit, litigation, hearing, audit, investigation, arbitration or
mediation (in each case, whether civil, criminal, administrative, investigative
or informal) commenced, conducted, heard or pending by or before any
Governmental Body, arbitrator or mediator.
 
“Purchase Price” is defined in Section 0.
 
“Purchased Assets” is defined in Section 0.
 
“Purchase Orders” means purchase orders sold to Seller under a Client Agreement.
 
“Real Property” is defined in Section 0.
 
“Receivables” means accounts receivable sold to Seller under a Client Agreement.
 
“Related Person” means (a) with respect to a specified individual, any member of
such individual’s Family and any Affiliate of any member of such individual’s
Family and (b) with respect to a specified Person other than an individual, any
Affiliate of such Person and any member of the Family of any such Affiliates
that are individuals.  The “Family” of a specified individual means the
individual, such individual’s spouse and former spouses, any other individual
who is related to the specified individual or such individual’s spouse or former
spouse within the third degree, and any other individual who resides with the
specified individual.  Seller will not be deemed to be a Related Person of any
Member.
 
“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.
 
“Restricted Period” means the period commencing on the Closing Date and ending
on the fifth anniversary of such date.
 
“Rules” is defined in Section 0.
 
31

--------------------------------------------------------------------------------


 
“Secured Debt” means any Indebtedness that is secured by any Encumbrance other
than a Permitted Encumbrance on any Purchased Asset.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller” is defined in the opening paragraph.
 
“Senior Indebtedness” means Indebtedness of Buyer pursuant to the Senior Credit
Agreement, together with fees, costs and other amounts, in each case, incurred
pursuant to the Senior Credit Agreement.
 
“Tangible Personal Property” is defined in Section 0.
 
“Tax” means any federal, state, local, foreign or other income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code § 59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, general service, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, however denominated,
and will include any interest, penalty, or addition thereto, whether disputed or
not.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any form, schedule
or attachment thereto and any amendment or supplement thereof.
 
“Territory” means: (a) the State of North Carolina; (b) the State of
Connecticut; (c) the State of Florida; (d) any other State in which the Seller
does or did business on the date of this Agreement or during the 12-month period
prior to such date; and (e) the United States of America.
 
“Transactions” means the transactions contemplated by the Transaction Documents.
 
“Transaction Documents” means this Agreement, the Employment Agreements and all
other written agreements, documents and certificates contemplated by any of the
foregoing documents.
 
 
 
 
 
32